Exhibit 10.1 

 

AMENDED AND RESTATED OPTION AGREEMENT

 

This Amended and Restated Option Agreement (“Agreement”), effective May 15, 2014
(the “Effective Date”), amends and restates in its entirety that certain Option
Agreement effective September 14, 2012 (the "Original Option Agreement") by and
between Lakes Kean Argovitz Resorts – California, LLC (the “Seller”) and Penn
National Gaming Inc., or its assignee or nominee (“Buyer”). For purposes of this
Agreement, Buyer and Seller shall be referred to herein as the “Parties,” and
solely for purposes of the covenants set forth in Section 10(a)(i), (ii), (vi),
(viii), and (ix), and Section 13 hereof, the term “Seller” shall include the
members, owners, successors, and assigns of Lakes Kean Argovitz Resources –
California, LLC, including Lakes Entertainment, Inc.

 

1.     Grant of Option. In consideration of the mutual promises and covenants
set forth in this Agreement and payment of One Hundred Dollars ($100) by Buyer
to Seller, the receipt of which is hereby acknowledged, Seller hereby grants to
Buyer the exclusive right and option to purchase the Property (as defined
herein) (“Option”) upon the terms and conditions set forth in this Agreement.
“Property” as used in this Agreement shall collectively mean the following:

 

(a)     Approximately 98 acres of land and all appurtenances and hereditaments
thereto (“Land”) located adjacent to the Jamul Indian Village reservation in San
Diego County, California, and identified more particularly on Exhibit A attached
hereto and incorporated by this reference;

 

(b)     All buildings, structures and improvements now or hereafter erected or
situated on the Land or any portion thereof (“Improvements”);

 

(c)     Any land lying in the bed of any street, road or avenue, opened or
proposed, in front of or adjoining the Land or any portion thereof, to the
center line thereof, and any strips adjacent to the Land or any portion thereof,
and all right, title and interest of Seller in and to any award made or to be
made in lieu thereof and in and to any unpaid award for damage to the Land and
Improvements or any portion thereof by reason of any change of grade of any
street (“Additional Land”);

 

(d)     All rights, privileges, grants and easements appurtenant to Seller’s
interest in the Land and the Improvements, if any, including, without
limitation, all of Seller’s right, title and interest, if any, in and to all
permits, approvals, easements, licenses, covenants and other rights-of-way or
other appurtenances used in connection with the beneficial use and enjoyment of
the Land and the Improvements (“Additional Rights”); and

 

(e)     Any other property interests held by Seller in connection with the
ownership of the Land, Improvements, Additional Land and Additional Rights.

 

2.     Option Period: The option period began September 12, 2012 and shall
continue through midnight September 11, 2022 (the “Option Period”).

  

 
 

--------------------------------------------------------------------------------

 

 

3.     Exercise: If the Option is exercised, Buyer must give written notice
thereof to Seller (the “Exercise Notice”), with Seller receiving such Exercise
Notice no later than the earlier to occur of (i) sixty (60) days prior to the
date Buyer desires to cause Closing (as defined below) to occur or (ii) 5:00 pm
on the last day of the Option Period. The Option shall be exercised if (x) Buyer
decides, in its sole discretion, to exercise the Option, or (y) Buyer shall Open
for Business (as defined below) a casino on approximately six (6) acres of land
located on the Indian Reservation adjacent to the Land (the "Casino Property"),
such date that business commences on the Casino Property being hereinafter
referred to as the "Business Open Date", and upon such exercise, the following
shall apply:

 

(a)     Closing Date. Conveyance of the Property to Buyer, payment of the
Purchase Price (as defined below) to Seller and performance of the Parties’
obligations under this Agreement, shall constitute the “Closing.” Buyer and
Seller shall consummate the Closing by using Buyer’s title insurance agent for
the delivery of the closing documents required hereunder by mail, subject to
such escrow arrangements as are reasonably acceptable to Buyer and Seller. The
Closing shall be held on any date (such date being the “Closing Date”)
designated by Buyer upon at least ten (10) days prior written notice, but in no
event may Closing occur later than the earlier to occur of (i) sixty (60) days
after the date of the Exercise Notice, or (ii) ten (10) business days after the
Business Open Date.

 

(b)     Buyer’s Closing Obligations. At the Closing, Buyer shall perform the
following;

 

(i)     pay to Seller through the Title Company (as defined below) by wire
transfer the initial payment of the Purchase Price;

 

(ii)     deliver to Seller such certificates and approvals reasonably requested
by Seller to evidence that the purchase of the Property and the performance of
Buyer’s obligations under this Agreement have been validly approved and
authorized by Buyer, and that the person executing all documents on behalf of
Buyer has been authorized by Buyer to execute and deliver such documents;

 

(iii)     pay or cause to be paid the premium for owner’s title insurance, all
costs and fees of the closing agent, if any, all transfer recording fees or
“transfer taxes” payable upon recording of the deed from Seller and all other
sums required to be paid by Buyer under the terms of this Agreement; and

 

(iv)     deliver to Seller all documents necessary to effectuate the transaction
contemplated hereby, including any documents that are reasonably requested by
Seller that are customarily executed by buyers in connection with similar
transactions.

 

(c)     Seller’s Closing Obligations. At the Closing, Seller shall perform the
following:

 

(i)     deliver a duly executed and acknowledged grant deed (the “Grant Deed”)
to Buyer, conveying to Buyer fee simple title to the Property together with all
improvements, rights, alleys, ways, waters, privileges, easements, rights of
way, appurtenances, and advantages benefiting the Property, which title shall be
good and marketable and as otherwise set forth in Section 3(e) hereof;

  

 
2

--------------------------------------------------------------------------------

 

 

(ii)     complete the reporting requirements and execute the affidavit required
by Section 1445(b)(2) of the Internal Revenue Code of 1986 (as amended) (the
“Code”) and other applicable laws, as existing and in effect on such Closing
Date, and Seller shall be responsible for filing such affidavit as required by
the Code;

 

(iii)     deliver to Buyer all documents necessary to effectuate the transaction
contemplated hereby including, without limitation, an affidavit of title as may
be reasonably requested by the Title Company (as defined below), and any other
documents required to be delivered pursuant to this Agreement, and any other
documents that are reasonably requested by Buyer and are customarily executed by
sellers in connection with similar transactions; and

 

(iv)     deliver to Buyer such certificates and approvals reasonably requested
by Buyer to evidence that the sale of the Property and the performance of
Seller’s obligations under this Agreement have been validly approved and
authorized by Seller, and that the person executing all documents on behalf of
Seller has been authorized by Seller to execute and deliver such documents.

 

(d)     Adjustments; Special Assessments. All costs, including, without
limitation, real property taxes, utilities, sewer charges, water charges,
insurance, and any and all costs relating to the ownership of the Property shall
be borne by Seller until Closing. Current real estate taxes, sewer charges and
water charges shall be apportioned and payable on and as of the date of Closing.
Any amounts due either party as a result of such apportionment shall be paid by
the appropriate party at Closing.

 

(e)     Quality Of Title.

 

(i)     Condition of Title. Seller shall convey good and marketable fee simple
title to the Property to Buyer, or its designees, at closing by Grant Deed.
Evidence of delivery of marketable fee simple title shall be the issuance of a
CLTA Standard Coverage Policy of Title Insurance (1973) (the “Owner’s Policy”),
in the full amount of the Purchase Price by First American Title Insurance
Company (the “Title Company”), insuring fee simple title to the Property in
Buyer, subject only to the exceptions set forth in the report of title issued by
the Title Company and reasonably acceptable to Buyer.

 

(ii)     Title Report. Buyer shall obtain a title report and binder at Buyer’s
expense, together with appropriate endorsements, and will advise Seller in
writing within forty-five (45) days from the Effective Date whether title to the
Property is acceptable to Buyer. In the event that title to the Property is not
acceptable, Buyer shall so notify Seller in writing (the “Title Notice”) of
Buyer’s specific objection(s) thereto (the “Unacceptable Matters”). Whether or
not the same are specifically identified as Unacceptable Matters, Seller shall
cause all monetary liens and mortgages recorded against the Property to be
removed as a lien against the Property as of the Closing Date.

  

 
3

--------------------------------------------------------------------------------

 

 

(iii)     Unacceptable Matters.

 

(A)     Within ten (10) days following Seller’s receipt of the Title Notice,
Seller must give Buyer written notice (the “Seller’s Title Notice”) of which
Unacceptable Matters Seller is unwilling to remove (other than those matters
Seller is obligated to remove pursuant to Section 3(e)(ii) above). Items set
forth in the title report and not identified as Unacceptable Matters in the
Title Notice shall be “Permitted Title Exceptions.”

 

(B)     In the event that Seller elects, in Seller’s Title Notice, not to remove
any particular Unacceptable Matter noted in the Title Notice then, within five
(5) days following Buyer’s receipt of the Seller’s Title Notice, Buyer must
elect, at Buyer’s option, to (1) accept title to the Property subject to the
Unacceptable Matters that Seller has indicated in Seller’s Title Notice that
Seller is unwilling to remove, and proceed to Closing without an adjustment of
the Purchase Price; or (2) terminate this Agreement. In the event that Buyer
elects to proceed to Closing with any Unacceptable Matters remaining on title,
such Unacceptable Matters shall be deemed to be Permitted Title Exceptions. If
Buyer terminates this Agreement, neither party shall have any further liability
hereunder, except those that specifically survive termination of this Agreement.

 

(C)     In the event that Seller fails to remove any Unacceptable Matter that
Seller is obligated to or has agreed to remove, and such failure is not cured on
or before Closing, then Buyer shall have the right to either: (1) terminate this
Agreement, in which event, notwithstanding anything to the contrary contained in
this Agreement, neither party shall have any further liability hereunder, except
those that specifically survive termination of this Agreement; or (2) bring an
action for specific performance against Seller; provided, however, if specific
performance cannot obtained through no fault of Seller, Buyer must exercise (1)
above.

 

(iv)     Owner’s Affidavit of Title. At Closing, Seller shall execute and
deliver to the Title Company a standard affidavit of title in form and substance
reasonably acceptable to Seller and the Title Company.

 

(v)     Surveys. Buyer, if Buyer or Buyer’s lender desires or requires, shall
obtain and pay the cost of an ALTA/ACSM Land Survey of the Property, certified
to Buyer, Seller, Buyer’s lender, if any, and the Title Company.

 

(f)     Open for Business. For purposes of this Agreement, the term "Open for
Business" shall mean that Jamul Indian Village has in place and legally
operating in such casino at least 1,000 casino gaming machines.

 

(g)     Risk of Loss. The Property is vacant land. Seller shall bear the risk of
loss through the date of Closing.

 

4.     Purchase Price: If Buyer elects to exercise this Option pursuant to this
Agreement, the purchase price for the Property shall be Five Million Five
Hundred Thousand Dollars ($5,500,000.00) (the “Purchase Price”). The Purchase
Price shall be paid as follows:

 

(a)     $3,000,000.00 shall be paid at Closing; and

 

(b)     $1,500,000 shall be paid on or before the first anniversary of the
Closing Date; and

  

 
4

--------------------------------------------------------------------------------

 

 

(c)     $1,000,00.00 shall be paid on or before the second anniversary of the
Closing Date.

 

5.     Rights of Buyer During Option Period: In addition to any other access
rights agreed to in writing by the parties, Buyer will have the right to do all
tests, inspections and investigations that Buyer deems necessary, including, but
not limited to, a Phase I environmental investigation and, if the Phase I
recommends any Phase II investigations, Phase II environmental investigations,
in Buyer’s sole discretion, and apply for and pursue all permits and approvals
deemed necessary by Buyer for Buyer’s potential ownership, development and use
of the Property, so long as such application is not adverse to the interests of
Seller. All tests, inspections and investigations completed by Buyer or Buyer’s
agents or contractors shall be completed in a manner so as to not unreasonably
interfere with Seller’s ownership of the Property. Seller gives Buyer and
Buyer’s agents and contractors the right to come onto the Property to do any
tests, inspections, surveys or other items so long as they are done in a
commercially reasonable manner with minimal disturbance to the Property. After
completing Buyer’s investigations, Buyer will restore the Property to
substantially the same condition as existed prior to such investigations to the
extent possible. Buyer will repair any damage to the Property caused by Buyer’s
entry onto the Property to complete these tests and investigations. In any case,
Buyer shall indemnify and hold Seller harmless for any liability arising out of
the performance of the tests or inspections conducted by Buyer or its agents
pursuant to this paragraph, to the extent any such liability is not the result
of some act or omission of Seller prior to the date Buyer conducts tests or
enters the Property. No actions permitted under this paragraph by Buyer which
could have an adverse effect on the value of the Property may be undertaken
without the prior written consent of Seller. During the Option Period, after
providing five business days advance written notice to Seller, Buyer will have
the right, but not the obligation, to (i) enter and occupy the Property for any
purpose, including but not limited to, performing any and all tests,
inspections, surveys, investigations and other items that Buyer deems necessary,
(ii) apply for and pursue all permits and approvals deemed necessary by Buyer,
and (iii) obtain insurance on the Property, so long as such actions do not
adversely affect the interests of Seller. Prior to such time as Buyer or any of
Buyer’s agents enter the Property, Buyer shall (i) obtain (or cause it
contractors to obtain) policies of general liability insurance (with an
insurance company(ies) reasonably acceptable to Seller) which insure Buyer’s
agents with liability insurance limits of not less than $2,000,000 combined
single limit for personal injury and property damage (with a broad form
contractual liability endorsement covering Buyer’s indemnification obligations
hereunder) and name Seller and Seller’s property manager as additional insureds
and (ii) provide Seller with certificates of insurance evidencing that Buyer’s
agents have obtained the aforementioned policies of insurance. If Buyer elects
to terminate this Agreement, Buyer shall promptly furnish to Seller a copy of
any reports or documents furnished to (or prepared by) Buyer in connection with
any such inspections, with no representations, warranties or assurances from
Buyer in favor of Seller or any other party as to the content, sufficiency or
accuracy of the content thereof. Buyer acknowledges and agrees that,
notwithstanding that any investigations performed by Buyer during the Option
Period, including any Phase II environmental investigations, tests or sampling,
reveal any condition that is unacceptable to Buyer, Buyer shall have no right to
a refund of any Option Payments, Buyer’s sole remedy in such event, except in
the event of a breach of this Agreement by Seller, being to terminate this
Agreement.

  

 
5

--------------------------------------------------------------------------------

 

 

6.     Permits and Approvals; Infrastructure Improvements: So long as such
application is not adverse to the interests of Seller, Seller agrees to
cooperate with and support Buyer in the application for and processing of any
permits and approvals to subdivide and/or develop the Property which is
requested by Buyer and so that Seller can legally convey the Property to Buyer,
including, but not limited to, signing consents required by any applicable
government and municipal entities. Further, upon receipt of permits and
approvals necessary for, or otherwise required by any governmental or
quasi-governmental board, agency, division, department or body as part of or in
connection with the necessary permits and approvals needed for the development
of the Casino Property as contemplated by Buyer, the installation of utilities,
infrastructure, including, but not limited to rights-of-way, easements, roads,
sidewalks, and other public and quasi-public improvements (collectively, the
"Infrastructure Improvements"), Buyer shall have the right to install such
Infrastructure Improvements on the Property at Buyer's sole cost and expense
during the Option Period; provided, however, that if Buyer installs any
Infrastructure Improvements on, in or under the Property, Buyer shall be
obligated to exercise the Option granted herein and must do so no later than the
last day of the Option Period.

 

7.     Broker: If either Seller or Buyer engages the services of any broker with
respect to this transaction, all commissions due such broker will be paid by the
party who engaged such broker. Seller agrees to indemnify Buyer and hold Buyer
harmless against any liability, loss, cost, damage, claim and expense
(including, but not limited to, reasonable attorneys’ fees and costs of
litigation) which Buyer shall ever incur or be threatened with because of any
claim of any broker or agent claiming through Seller, whether or not
meritorious, for any such fee or commission. Buyer agrees to indemnify Seller
and hold Seller harmless against any liability, loss, cost, damage, claim and
expense (including, but not limited to, reasonable attorneys’ fees and costs of
litigation) which Seller shall ever incur or be threatened with because of any
claim of any broker or agent claiming through Buyer, whether or not meritorious,
for any such fee or commission.

 

8.     Assignment: Buyer may assign its rights under this Agreement to an entity
owned or controlled by Penn National Gaming, Inc. without Seller’s consent. In
all other instances, during the Option Period, Buyer may assign its rights under
this Agreement to any other party with the prior consent of Seller, which
consent shall not be unreasonably withheld, conditioned or delayed. Seller shall
not assign its right under this Agreement without the prior written consent of
Buyer, except to an entity wholly owned or controlled by Lakes Entertainment,
Inc.

 

9.     Option Payments. During the Option Period and only while this Agreement
is in full force and effect, Buyer shall pay to Seller Option Payments equal to
$10,000.00 annually, with the first Option Payment due and payable on the
Effective Date and thereafter annually on the anniversary date of the Effective
Date until the earlier of (i) the Closing, or (ii) the date Buyer notifies
Seller of Buyer’s termination of this Agreement. Buyer shall not be entitled to
credit the Option Payments against the Purchase Price.

  

 
6

--------------------------------------------------------------------------------

 

 

10.     Seller Obligations and Representations:

 

(a)     Until the earlier to occur of (1) termination or expiration of this
Agreement or (2) completion of Closing under this Agreement, Seller agrees to
the following:

 

(i)     Seller will not directly or indirectly offer or advertise the Property
or any part thereof for sale, nor show it to any prospective purchaser;

 

(ii)     Seller will not, without Buyer’s prior written consent, enter into any
contract or assume any obligation that will (A) adversely affect (1) Seller’s
ownership of the Property or right to convey the Property to Buyer, or (2)
Buyer’s intended use and/or occupancy of the Property or (B) create any lien,
easement or encumbrance on the Property;

 

(iii)     Seller will timely pay in full all taxes and other obligations that
create or are a lien on the Property as and when due;

 

(iv)     Seller will comply with all applicable laws that affect the Property;

 

(v)     Seller will cooperate with all customary and usual conveyancing requests
which facilitate the closing of this transaction without incurring additional
cost or liability;

 

(vi)     Seller, its officers and management personnel but not individual
non-managerial employees, will take no actions which directly or indirectly
adversely impact the validity or enforceability of this Agreement or the value
of the Property;

 

(vii)     Simultaneous with the execution of this Agreement, Seller provide
Buyer with title and environmental reports (including all exhibits thereto),
including, but not limited to, all prior Phase I environmental reports prepared
by or on behalf of Seller, and all other studies, reports, surveys or other
information (environmental or otherwise) within its possession or control
pertaining to the Property (the “Reports”);

 

(viii)     Seller shall not for itself, and Seller has not and will not enter
into any agreement, arrangement, license or other contract, written or verbal,
with any other party to permit such third party to, enter the Property and take
any action that would adversely affect the value of or Buyer’s ability to or the
cost of developing the Property for Buyer’s intended use; and

 

(ix)     Seller, its officers and management personnel, will not object to any
gaming related applications or other related approvals submitted by Buyer
involving the Property or properties adjacent to it (provided that such
applications or approvals do not adversely affect Seller’s interest in the
Property).

 

(b)     Seller shall promptly notify Buyer if any of the following occurs from
the Effective Date until the earlier to occur of (1) termination or expiration
of this Agreement or (2) completion of Closing under this Agreement:

 

(i)     Seller receives any notice or other communication from any governmental
or regulatory agency or authority in connection with the transactions
contemplated by this Agreement;

 

(ii)     any actions, suits, claims, investigations or proceedings are commenced
or, to the knowledge of Seller, threatened against, relating to, involving, or
otherwise affecting Seller or the Property or relates to the consummation of any
of the transactions contemplated by this Agreement; and/or

  

 
7

--------------------------------------------------------------------------------

 

 

(iii)     Seller becomes aware of any fact, event, transaction or circumstance,
as soon as practical after it becomes known to Seller, that (A) adversely
affects or could adversely affect the ability of Seller to maintain in full
force and effect title to the Property or convey good and marketable fee simple
title to the Property to Buyer, or (B) results, or is reasonably likely to
result, in a material adverse effect to the Property or that could prevent,
materially delay or adversely affect the consummation of the transactions
contemplated by this Agreement.

 

(c)     If, at any time from the Effective Date until the earlier to occur of
(1) termination or expiration of this Agreement or (2) completion of Closing
under this Agreement, Seller commits a breach of any agreement affecting the
Property or violates any applicable laws, rules, regulations, conditions or
restrictions, including, without limitation, the payment of any taxes or
penalties, (each a “Violation”), Seller agrees (i) to promptly notify Buyer of
such Violation, (ii) that Buyer may, in Buyer’s sole discretion, take all such
action as Buyer deems necessary to cure such Violation on behalf of Seller and
(iii) to promptly reimburse Buyer for all costs and expenses incurred in the
event Buyer elects to take any action permitted by the preceding subsection (ii)
hereof (or in the event of a breach of this reimbursement obligation, permit
Buyer, at its election, to credit the costs against the Purchase Price). Seller
shall further notify Buyer of any government notice or communication related to
the Property, any new or threatened legal actions related to the Property or any
fact or occurrence which could adversely affect the value of the Property.

 

(d)     As of the Effective Date, at all times during the Option Period and, if
the Option is exercised, until and as of the date of Closing under this
Agreement, Seller represents and warrants as follows:

 

(i)     Seller is a limited liability company, duly formed, validly existing and
in good standing under the laws of the State of Delaware.

 

(ii)     Seller has full right, power and authority to enter into this
Agreement, and to sell, convey and transfer the Property to Buyer in accordance
with the terms of this Agreement and to carry out Seller’s obligations
hereunder. Each person executing this Agreement on behalf of Seller represents
and warrants that such person is duly authorized to act on behalf of Seller in
executing this Agreement, and that this Agreement constitutes a valid and
legally binding obligation of Seller enforceable against Seller in accordance
with its terms.

 

(iii)     Seller is not insolvent and has not made, nor anticipates making, a
general assignment for the benefit of creditors, filed any voluntary petition in
bankruptcy or, to Seller’s knowledge, suffered the filing of an involuntary
petition by Seller’s creditors, suffered the appointment of a receiver to take
possession of all, or substantially all, of Seller’s assets, suffered the
attachment or other judicial seizure of all, or substantially all, of Seller’s
assets, admitted in writing its inability to pay its debts as they generally
come due or made an offer of settlement, extension or composition to its
creditors generally.

  

 
8

--------------------------------------------------------------------------------

 

 

(iv)     There are no pending or, to Seller’s knowledge, threatened lawsuits,
delinquent taxes or pending or threatened government actions or notices relating
to the Property or Seller’s ability to transfer the Property.

 

(v)     Seller has not granted, nor, to Seller’s knowledge, has any other party
granted, to any other party other than Buyer, any unrecorded rights of first
offer to purchase, rights of first refusal to purchase, purchase options or
similar rights, or contractually required consents to transfer pertaining to the
Property. Further, Seller represents and warrants that that certain Option
Agreement and Escrow Instructions dated November 22, 2011 as between Seller and
the Jamul Indian Village has been terminated and that no Memorandum relating to
the same has been entered into or filed by the parties thereto.

 

(vi)     Seller has and will continue through Closing to insure the Property for
liability in a commercially reasonable manner.

 

(vii)     The execution, delivery and performance by Seller of this Agreement
and the performance by Seller of the transactions contemplated hereunder, and
the conveyance and delivery by Seller to Buyer of possession and title to the
Property have each been duly authorized by such persons or authorities as may be
required, and on the Closing Date, Seller shall provide Buyer with certified
resolutions, or other instruments, in form reasonably satisfactory to Buyer,
evidencing such authorization.

 

(viii)     The execution, delivery and performance of this Agreement, and the
consummation of the transaction contemplated hereby, will not result in any
breach of, or constitute any default under, any agreement or other instrument to
which Seller is a party or by which Seller or the Property might be bound, and
will not result in the imposition of any lien or encumbrance against the
Property.

 

(ix)     Seller is not aware of, and has not received any notice from any
municipal, county, state or any other governmental agency or body with respect
to, any zoning, fire, health, environmental or building violation, or violation
of any laws, ordinances, statutes or regulations relating to pollution or
environmental standards, which have not heretofore been corrected. To Seller’s
knowledge there is no change contemplated in any applicable laws, ordinances or
restrictions, or any existing or proposed judicial, administrative or regulatory
action (including, without limitation, regarding modifications to the zoning of
the Property or the taking by eminent domain of all or a portion of the
Property), or any action by adjacent landowners, which would prevent, obstruct
or materially increase the cost of the development of the Property by the Buyer.

 

(x)     To Seller’s knowledge, Seller has received no written notification that
any governmental or quasi-governmental authority has determined that there are
any violations of environmental statutes, ordinances or regulations affecting
the Property.

 

(xi)     Seller has no knowledge of any fact or condition which would result in
the termination or limitation of the existing pedestrian and/or vehicular access
to the Property from any abutting public road.

  

 
9

--------------------------------------------------------------------------------

 

 

(xii)     Seller has not (A) entered into any service contracts, utility
agreements, maintenance agreements and other contracts or agreements that are
currently in effect with respect to the Property, or (ii) executed, delivered or
obtained any guarantees, licenses, approvals, certificates, permits, variances
and warranties necessary for Seller’s current use and ownership of the Property.

 

(xiii)     The Property has not and will not be financed or benefit from any
form of revenue bonds, including, but not limited to, industrial revenue bonds.

 

(e)     Survival of Seller’s Representations and Warranties. The representations
and warranties of Seller set forth in this Section shall survive Closing until
the entire Purchase Price has been paid to Seller (the “Survival Period”).

 

11.     Recording of Memorandum: Buyer shall have the right to record a
memorandum of this Agreement (the “Memorandum”) against the Property at any time
during the Option Period. If Buyer does not exercise the Option as provided
herein by 5:00 pm on the last day of the Option Period, this Agreement shall
automatically terminate and be of no further force and effect. Buyer shall
provide to Seller in such event a cancellation of the Memorandum, fully executed
and in recordable form.

 

12.     Termination of Option; Remedies Upon Breach:

 

(a)     Notwithstanding anything contained in this Agreement to the contrary,
Buyer (in its sole and exclusive discretion) may terminate this Agreement at any
time during the Option Period by delivering to Seller written notice of such
termination, which notice shall be deemed authorization to the escrow agent to
record the release to cancel the Memorandum. In the event of such a termination
by Buyer, except in the case where such termination results from a breach by
Seller, occurs prior to expiration of the Option Period or as otherwise
expressly provided herein, Seller shall be entitled to retain all Option
Payments received, if any, as Seller’s sole and exclusive remedy. In the event
of termination by Buyer, only Sections 12, 13 and 14 of this Agreement shall
survive.

 

(b)     If, at any time during the Option Period, eminent domain proceedings
shall be threatened or commenced against the Property, or a portion thereof,
Buyer thereafter may, in its sole discretion, terminate this Agreement. Seller
agrees that it shall give to Buyer written notice of any such threatened or
actual eminent domain proceedings within five (5) days after Seller first
becomes aware thereof, and upon the giving of such notice, Buyer shall then have
thirty (30) days within which to exercise the rights granted in this Section
12(b). If Buyer exercises such rights within said thirty (30) day period, this
Agreement shall terminate and thereafter both parties shall be released from
further liability or obligation hereunder (except those expressed to survive
termination of this Agreement), and Seller shall be entitled to retain all
Option Payments received, if any, as Seller’s sole and exclusive remedy.
Notwithstanding the foregoing, Sections 12, 13 and 14 of this Agreement shall
survive.

 

(c)     In the event of Buyer’s failure to perform its obligations under this
Agreement, Seller shall be entitled to the Option Payments paid to date as fixed
and liquidated damages, which shall constitute Seller’s sole and exclusive
remedy at law or in equity for such failure, and Buyer shall have no further
liability hereunder. Seller hereby expressly waives its rights to specific
performance and other damages, monetary or otherwise, at law or in equity.

  

 
10

--------------------------------------------------------------------------------

 

 

(d)     In the event of a default by Seller of its obligations under this
Agreement occurring after Buyer delivers the Exercise Notice, Buyer shall have
the right, as its sole remedies, to either (i) terminate this Agreement, in
which event all Option Payments shall be returned to Buyer, or (ii) bring an
action for specific performance, as Buyer shall elect in its sole and absolute
determination. Notwithstanding the foregoing, if Seller’s default consists of
either (A) Seller willfully and intentionally refusing to convey title to the
Property to Buyer at Closing in accordance with the terms of this Agreement, (B)
Seller willfully and intentionally affecting title to the Property in a manner
that adversely impacts development of the Property, or (C) Buyer is precluded
from obtaining the remedy of specific performance due to the willful or
intentional act of Seller (each an “Intentional Default”), and Buyer elects to
cancel and terminate this Agreement as provided in this Section 12(d), Buyer
shall be entitled to recover any and all damages, any Option Payments made to
Seller, and out of pocket costs incurred as a result of such Intentional
Default, including reasonable attorney’s fees and costs.

 

(e)     No failure or default by Buyer or Seller shall result in the termination
or limitation of any right granted hereunder or the exercise of any rights or
remedies with respect to such failure or default unless and until Buyer or
Seller shall have been notified in writing by the other party of such failure
and shall have failed to remedy the same within fifteen (15) days after the
receipt of such written notice. If such failure or default cannot reasonably be
cured within such fifteen (15) day period, then the curing party shall be
entitled to an additional period in which to effect such cure; provided, that
the curing party shall (i) commence action to cure the default or failure within
the initial fifteen (15) day period referred to above, (ii) diligently pursue
completion of the curative action, and (iii) complete such cure, to the other
party’s reasonable satisfaction within fifteen (15) days after expiration of the
initial fifteen (15) day period referred to above. This Section 12(e) shall not
apply to the cure of Unacceptable Matters which is provided for under Section
3(e) hereof. In addition, this Section 12(e) shall not apply to the obligation
to proceed to Closing on the Property in accordance with the terms of this
Agreement, the Parties hereto specifically acknowledging that time is of the
essence with respect to Closing.

 

13.     Confidentiality: Neither party shall:

 

(a)     disclose to any person or entity (other than the other party and its
respective representatives, attorneys, accountants, and agents or those
designated in writing by the other party) in any manner, directly or indirectly,
any confidential or proprietary information or data relevant to the other party
or its business, whether of a technical or commercial nature, obtained pursuant
to negotiation or execution of this Agreement or the effectuation of the
transactions contemplated by this Agreement; or

 

(b)     use, or permit any person or entity (other than the other Party and its
respective representatives, attorneys, accountants, and agents or those
designated in writing by the other Party) to use, in any manner, directly or
indirectly any such information or data, excepting only:

  

 
11

--------------------------------------------------------------------------------

 

 

(i)     disclosure or use of such data or information as is at the time
generally known or available to the public and which did not become so known or
available through any breach of any provision of this section by a Party;

 

(ii)     disclosures of information on a confidential basis to employees or
professional advisors of a Party who need to know such information, in each case
to use only to the extent necessary for the benefit of the Party;

 

(iii)     disclosures of information to the extent required by applicable law,
court order, gaming/regulatory practice or legal proceeding (including, without
limitation, the rules and regulations of the Securities and Exchange Commission,
any state securities commission or any gaming or racing laws) or any listing
agreement with, or the rules and regulations of, the NASDAQ Stock Market or the
National Association of Securities Dealers, Inc.; and

 

(iv)     disclosure necessary in connection with recording the Option or the
Memorandum.

 

Buyer and Seller shall consult with each other prior to making any public
statements with respect to this Agreement and the transactions contemplated
hereby and, except as otherwise may be required by law, a Party shall not make
any public statements, including, without limitation, any press releases, with
respect to this Agreement and the transactions contemplated hereby, without the
prior written consent of the other Party, which consent shall not be
unreasonably withheld.

 

14.     Governing Law; Jurisdiction; Miscellaneous:

 

(a)     This Agreement shall be governed by and construed in accordance with the
laws of the State of California without regard to principles of conflicts of
law. With respect to any provision of this Agreement finally determined by a
court of competent jurisdiction to be unenforceable, such court shall have
jurisdiction to reform such provision so that it is enforceable to the maximum
extent permitted by applicable law, and both Seller and Buyer shall abide by
such court’s determination. In the event that any provision of this Agreement
cannot be reformed, such provision shall be deemed to be severed from this
Agreement, but every other provision of this Agreement shall remain in full
force and effect and the Parties shall negotiate in good faith to agree upon and
implement replacement terms that most closely preserve the economic costs and
benefits inherent in the impossible or unenforceable provision(s). In the event
of a dispute under this Agreement, Buyer and Seller agree that the appropriate
forum for any such disputes shall be a Federal Court of competent jurisdiction
in California. The court shall award the reasonable attorney’s fees and other
costs and expenses related to the dispute to the Party that substantially
prevails.

 

(b)     Except as specifically provided in this Agreement to the contrary, each
Party shall be responsible for their own costs and expenses relative to the
negotiation and performance of this Agreement. Notwithstanding anything
contained in this Agreement to the contrary, except in the event of a breach of
Section 12(d) or Section 13 of this Agreement or a violation of law, in no event
will either Party be liable for punitive, special or consequential damages.

  

 
12

--------------------------------------------------------------------------------

 

 

(c)     Nothing in this Agreement shall be construed as implying or intending
any third party beneficiaries to this Agreement.

 

(d)     Each Party acknowledges that it has had the opportunity to have counsel
review this Agreement and that no ambiguities shall be construed against the
drafting party.

 

(e)     Any notices required hereunder shall be in writing, shall be transmitted
by certified mail, postage prepaid, return receipt requested, or by nationally
recognized overnight courier, shall be deemed given when received or when
receipt is refused, and shall be addressed to the Parties as follows:

 

(i)             If intended to Seller, to:

 

Lakes Kean Argovitz Resorts – California, LLC

c/o Lakes Entertainment, Inc.

130 Cheshire Lane, Suite 101

Minnetonka, MN 55305

Fax: 952.449-7029

Attention: Timothy J. Cope, President

 

with copy to:

 

Lakes Entertainment, Inc.

130 Cheshire Lane, Suite 101

Minnetonka, MN 55305

Fax: 952-449-7068

Attention: Damon E. Schramm, VP – General Counsel

 

(ii)           If intended to Buyer, to:

 

c/o Penn National Gaming, Inc.

825 Berkshire Boulevard

Wyomissing, Pennsylvania 19610

Attention: William J. Fair

  

 
13

--------------------------------------------------------------------------------

 

  

with copy to:

 

Carl Sottosanti,

General Counsel

Penn National Gaming, Inc.

825 Berkshire Boulevard

Wyomissing, Pennsylvania 19610

 

(f)     This Agreement may be executed in multiple counterparts each of which
shall be considered an original. Any signature page that is faxed or transmitted
electronically shall be effective as an original signature page. Any signature
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.

 

(g)     This Agreement constitutes the entire agreement between the Parties and
shall supersede all prior negotiations, understandings and agreements of the
Parties relative to the subject matter of this Agreement.

 

(h)     Nothing contained herein shall create a joint venture or partnership
between Buyer and Seller, or an agency principal relationship.

 

(i)     This Agreement is solely for the benefit of Buyer and Seller (and in the
case of any escrow agreement in connection with Closing, to the extent provided
therein, the Title Company) and nothing contained in this Agreement shall be
deemed to confer upon anyone other than Buyer and Seller (and in the case of any
escrow agreement in connection with Closing, to the extent provided therein, the
Title Company) any right to insist upon or to enforce the performance or
observance of any of the obligations contained herein or therein. All conditions
to the obligations of Buyer and Seller to consummate the transactions
contemplated by this Agreement are imposed solely and exclusively for the
benefit of each such Party as provided therein and no other person or entity
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Buyer or Seller will refuse to
consummate the transactions contemplated in this Agreement in the absence of
strict compliance with any or all thereof and no other person or entity shall
under any circumstances be deemed to be a beneficiary of such conditions, any or
all of which may be freely waived in whole or in part by Buyer or Seller if, in
each Party’s sole discretion, such Party deems it advisable or desirable to do
so.

 

(j)     Time is of the essence with respect to the provisions of this Agreement.

 

(k)     At the Closing, subject to the specific terms of Section 10 of this
Agreement, Buyer will be acquiring the Property in its “AS-IS” condition, with
all faults, if any, and without any warranty, express or implied.

  

 
14

--------------------------------------------------------------------------------

 

 

(l)     Should any state or federal regulatory authority take any written action
to nullify or otherwise disrupt this Agreement, or any other agreement to which
Lakes Entertainment, Inc. or its affiliates (“Lakes”) is a party as a result of
this Agreement or Lakes’ association with Buyer, or should Lakes determine
through its own extensive due diligence that such Agreement or affiliation is
likely to jeopardize any state or federal regulatory license or permit Lakes
holds or for which it is applying, then the Parties shall immediately meet and
negotiate in good faith to agree to such modifications as may be necessary to
obtain such regulatory approval hereof while still maintaining the intent and
purpose of this Agreement. If at any time any state or federal regulatory
authority shall determine in writing that this Agreement or Lakes’ association
with Buyer renders Lakes unsuitable for licensing or any other agreement to
which the Lakes or its affiliates is a party, or should Lakes determine through
its own extensive due diligence that such Agreement or affiliation is likely to
jeopardize any regulatory license or permit Lakes holds or for which it is
applying, and the Parties hereto fail or unable to take such remedial action
that would satisfy such regulatory authority, then this Agreement shall
immediately terminate and become null and void. Seller acknowledges the unique
nature of real property and agrees (a) to not rely on this provision in the
absence of tangible evidence of a material regulatory concern, (b) to not rely
on this provision to evade the intent of this Agreement or to otherwise increase
the consideration, and (c) to invoke the termination remedy in this provision
only after giving Buyer sufficient time to explore in good faith potential
cures.

 

(m)     The Parties hereto shall not in any way disparage the other party, its
affiliates, agents, executives, employees or businesses in connection with the
Property or Buyer’s intended use of the Property.

 

15.     Original Option Agreement Superseded. This Agreement amends and restates
in its entirety the Original Option Agreement, which shall no longer be in force
and effect, the parties hereto agreeing by the execution of this Agreement to be
bound by the terms, covenants and conditions set forth herein.

 

[Signature page to follow] 

 

 
15

--------------------------------------------------------------------------------

 

  

The undersigned execute this Agreement on the date(s) shown, intending to bind
themselves and their respective heirs, personal representatives, executors,
successors and assigns. 

 

Dated: 

Buyer: 

 

 

 

PENN NATIONAL GAMING, INC.

 

 

 

May 15, 2014                                                          

By: /s/  Robert S. Ippolito                                         

 

Name:   Robert S. Ippolito                                        

Title:    Sec / Treas                                                     

 

 

   

Dated:  

Seller: 

 

 

 

LAKES KEAN ARGOVITZ RESORTS –

CALIFORNIA, LLC

   

 

 

May 15, 2014                                                           

By:   /s/ Damon Schramm                                         



Name:   Damon Schramm                                          

Title:   Secretary                                                         

 

 

   

 

As to Sections 10(a)(i), (ii), (vi), (viii) and

(ix), 13 and 14(l):

Dated:

 

 

LAKES ENTERTAINMENT, INC.

   

 

 

May 15, 2014                                                            

By:   /s/ Damon Schramm                                         



Name:   Damon Schramm                                          

Title: VP – General Counsel                                     

 

 

 

16